Exhibit 10.25

 

AMENDMENT TO LOAN AGREEMENT

 

This AMENDMENT TO LOAN AGREEMENT, dated as of December 20, 2005 (this
“Amendment”), is entered into by and among Goldman Sachs Mortgage Company
(“Lender”), Presidents Park I LLC, Presidents Park II LLC and Presidents Park
III LLC (collectively, “Borrower”), and Republic Property Limited Partnership.

 

We refer to the Loan Agreement, dated as of December 29, 2004, between Archon
Financial, L.P. (predecessor-in-interest to Lender) and Borrower (the “Loan
Agreement”) and the letter agreement, dated as of December 29, 2004, among
Archon Financial, L.P., Lender and RKB Washington Property Fund I L.P.,
regarding financing fees (the “Fee Letter”).  Capitalized terms used but not
defined herein shall have the respective meanings provided in the Loan
Agreement.

 

WHEREAS, an initial public offering as described in Section 1.3(d) of the Loan
Agreement is expected to occur on December 20, 2005 (the “IPO Date”), and as a
result, in the absence of this Amendment, Borrower would be required under the
Loan Agreement to repay the entire Senior Loan and the entire Junior Loan in
full on such date;

 

WHEREAS, the parties have agreed to extend the term of a portion of the Senior
Loan (but not any portion of the Junior Loan), subject to the terms and
conditions hereof;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       On the IPO Date, Borrower shall repay
the Junior Loan in full, and Borrower shall make a repayment of the Senior Loan
in an amount such that the outstanding principal balance of the Senior Loan
after giving effect to such prepayment (the “Senior Loan Extension Principal
Balance”) shall not exceed $50,000,000.  Such repayments shall be accompanied
by:

 

(i)                                     all accrued and unpaid interest on the
amounts so prepaid, plus the aggregate amount of interest that would have
accrued thereon had such amounts remained outstanding through December 31, 2005;

 

(ii)                                  the GSMC Junior Exit Fee (as defined in
the Fee Letter) in the amount of $230,000;

 

(iii)                               the GSMC Senior Exit Fee (as defined in the
Fee Letter) in the amount of $520,000;

 

(iv)                              an extension fee in an amount equal to 0.25%
times the greater of (x) the Senior Loan Extension Principal Balance or (y)
$33,000,000; and

 

(v)                                 reimbursement of Lender’s reasonable
out-of-pocket expenses in connection with this Amendment.

 

--------------------------------------------------------------------------------


 

2.                                       Effective from and after receipt by
Lender on the IPO Date of the payments described in Paragraph 1 above, the
definitions of “Maturity Date”, “Senior Spread”, “Final TI/LC Advance Date”,
“Maximum TI/LC Amount”, “Presidents Sponsor” and “Change of Control” shall be
deleted and replaced with the respective definitions set forth below:

 

(i)                                     “Maturity Date” means the Payment Date
in April 2006, or such earlier date as may result from acceleration of the Loan
pursuant to the Loan Agreement or any of the other Loan Documents.

 

(ii)                                  “Senior Spread” means 1.0%.

 

(iii)                               “Final TI/LC Advance Date” means the Payment
Date in December 2005.

 

(iv)                              “Maximum TI/LC Advance Amount” means $0.00.

 

(v)                                 “Presidents Sponsor” means Republic Property
Limited Partnership, a Delaware limited partnership.

 

(vi)                              “Change of Control” means the occurrence of
any of the following:

 

(a)                                  the failure of the Presidents Borrower to
be 100% owned and Controlled by RPT Holding LLC;

 

(b)                                 the failure of RPT Holding LLC to be at
least 51% owned and Controlled, directly or indirectly, by Presidents Sponsor;
or

 

(c)                                  the failure of RPT Holding LLC’s
Single-Purpose Equityholder to be 100% owned and Controlled, directly or
indirectly, by Presidents Sponsor.

 

3.                                       Republic Property Limited Partnership
hereby unconditionally assumes all obligations and liabilities of Presidents
Sponsor, heretofore accrued and hereafter accruing, under the Loan Agreement
(including Sections 9.14 and 9.19 thereof) and the Fee Letter.

 

4.                                       Notwithstanding anything in the Fee
Letter to the contrary, the GSMC Senior Exit Fee shall be paid on the IPO Date
and shall be nonrefundable, regardless of whether the Senior Loan is refinanced
with Goldman or Archon Financial, L.P. acting as lender.

 

5.                                       All of the terms and conditions of the
Loan Agreement and the other Loan Documents and the collateral security provided
thereby and the guarantees contained therein, including those terms and
conditions modified by this Amendment, are hereby ratified and confirmed in all
respects and shall remain in full force and effect in accordance with their
terms.

 

6.                                       All references to the Loan Agreement in
any Loan Document shall, from and after the execution and delivery of this
Amendment, be deemed a reference to the Loan Agreement as amended hereby, unless
the context expressly requires otherwise.

 

2

--------------------------------------------------------------------------------


 

7.                                       This Amendment shall be governed by and
construed and interpreted in accordance with the laws of the State of New York
without regard to the principles of conflict of law.

 

8.                                       This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in their names as of the date first above written.

 

 

GOLDMAN SACHS MORTGAGE
COMPANY

REPUBLIC PROPERTY LIMITED
PARTNERSHIP

 

 

By:

Goldman Sachs Real Estate
Funding Corp., its General Partner

By: Republic Property Trust, its general
partner

 

 

 

 

 

 

By:

 Mark J. Buono

 

By:

Mark R. Keller

 

 

 

Name: Mark J. Buono

 

Name: Mark R. Keller

 

 

Title: Vice President

 

Title: Chief Executive Officer

 

 

 

PRESIDENT’S PARK I LLC

 

 

 

 

 

By:

Mark R. Keller

 

 

 

Name: Mark R. Keller

 

 

Title: Manager

 

 

 

PRESIDENT’S PARK II LLC

 

 

 

 

 

By:

Mark R. Keller

 

 

 

Name: Mark R. Keller

 

 

Title: Manager

 

 

 

PRESIDENT’S PARK III LLC

 

 

 

 

 

By:

Mark R. Keller

 

 

 

Name: Mark R. Keller

 

 

Title: Manager

 

--------------------------------------------------------------------------------